HARRIS & HARRIS GROUP, INC.
 
AMENDED AND RESTATED
EMPLOYEE PROFIT SHARING PLAN
 
Adopted as of July 23, 2002,
effective as of the Effective Date (as defined herein)


Purpose of Plan
 
The purpose of this Plan is to provide a special incentive for designated key
employees of Harris & Harris Group, Inc., a New York corporation (the "Company")
to increase the future profits of the Company, by allowing such employees to
share in the historical after-tax profits of the Company as set forth herein.
The purpose of this restatement is to provide for the participation of
additional Participants in the Grandfathered Investments (as defined herein) and
to continue to compensate the Grandfathered Participants with respect to the
Grandfathered Investments following termination of such individuals' employment
with the Company for reasons other than Cause (as defined herein), in each case
as set forth herein.
 
SECTION 1.
 
Definitions
 
As used herein, unless otherwise required by the context, the following terms
shall have these meanings:
 
"Award" shall mean an award made or due to a Participant pursuant to the
provisions of the Plan.
 
"Award Percentage" shall mean, with respect to any Participant for any Plan
Year, the percentages established by the Committee for such Participant for such
Plan Year (or, in the case of a Terminating Participant, for the Plan Year in
which the Participant became a Terminating Participant) with respect to the
various subsets of Qualifying Income contemplated by the Plan; provided,
however, that the aggregate Award Percentages for all Participants for any Plan
Year may not exceed 20% of Qualifying Income; and provided, further, that the
Grandfathered Participants' Grandfathered Award Percentages with respect to the
Grandfathered Investments shall be as set forth in Section 3. Except for the
Plan Year in which the Effective Date occurs, the Award Percentages with respect
to the various subsets of Qualifying Income contemplated by the Plan shall be
established no later than January 1 of each Plan Year. In the event that such
Award Percentages are not established by that date, the Award Percentages from
the prior Plan Year shall continue to apply.
 
"Board" shall mean the board of directors of the Company.

 
 

--------------------------------------------------------------------------------

 

"Cause" shall mean: (1) that an employee has materially failed to perform the
duties and responsibilities of his or her position with the Company for reasons
other than disability or has been insubordinate; (2) that an employee has
violated any securities law or regulation, lost appropriate required licensing,
been convicted of a felony or a crime involving moral turpitude (regardless of
whether involving the Company), or has not complied to a significant degree with
any policy of the Company; or (3) that an employee has committed any act of
fraud, embezzlement, or similar conduct against the Company or any of its
shareholders constituting dishonesty, intentional breach of fiduciary
obligation, or intentional and material wrongdoing or gross misfeasance or that
results in a material economic detriment to the assets, business, or prospects
of the Company or any of its shareholders. Whether there is Cause for the
termination of any person's employment shall be determined by the chief
executive officer of the Company and, with respect to the chief executive
officer or president of the Company, the Board.
 
"Committee" shall mean the Compensation Committee of the Board.
 
"Effective Date" with respect to the Plan shall be the date on which the Plan is
approved by the shareholders of the Company or, if the Committee so determines,
any date after such shareholder approval and not later than January 1, 2003.
 
"Fair Market Value" shall mean, with respect to any asset of the Company, the
value thereof most recently determined by the Committee, using the valuation
methodologies set forth in the Company's 10-K or other filings under the 1940
Act with respect to the determination of the "net asset value" of the Company's
assets, provided, however, that in no event shall this Plan be interpreted as
giving the Committee the power to determine the "net asset value" of the
Company's assets for purposes of the 1940 Act.
 
"Grandfathered Investments" shall mean, collectively, the Tiny Technology
Investments and the Non-Tiny Technology Investments.
 
"Grandfathered Non-Tiny Technology Award Percentage" shall mean (a) with respect
to each Grandfathered Participant, the reduced percentage set forth in Section 3
for such Participant with respect to the Non-Tiny Technology Investments plus,
on a Plan-Year by Plan-Year basis, any Incremental Percentage (as defined in
Section 3) awarded to such Participant for such Plan Year, and (b) with respect
to each New Participant, the Award Percentage, if any, determined by the
Committee for such Participant for a particular Plan Year with respect to
Grandfathered Non-Tiny Technology Qualifying Income for such Plan Year.
 
"Grandfathered Non-Tiny Technology Qualifying Income" for a Plan Year shall mean
the Qualifying Income of the Company for such Plan Year attributable to the
Non-Tiny Technology Investments, less any Terminating Qualifying Income for such
Plan Year attributable thereto.
 
"Grandfathered Participants" shall mean the following persons who are
Participants on the date of adoption of the Plan: Charles E. Harris, Mel P.
Melsheimer, Helene Shavin and Jacqueline M. Matthews.

 
2

--------------------------------------------------------------------------------

 

"Grandfathered Participations" shall have the meaning set forth in Section 3.
 
"Grandfathered Tiny Technology Award Percentage" shall mean (a) with respect to
each Grandfathered Participant, the reduced percentage set forth in Section 3
for such Participant with respect to the Tiny Technology Investments plus, on a
Plan- Year by Plan-Year basis, any Incremental Percentage (as defined in Section
3) awarded to such Participant for such Plan Year, and (b) with respect to each
New Participant, the Award Percentage, if any, determined by the Committee for
such Participant for a particular Plan Year with respect to Grandfathered Tiny
Technology Qualifying Income for such Plan Year.
 
"Grandfathered Tiny Technology Qualifying Income" for a Plan Year shall mean the
Qualifying Income of the Company for such Plan Year attributable to the Tiny
Technology Investments, less any Terminating Qualifying Income for such Plan
Year attributable thereto.
 
"Incremental Percentage" shall have the meaning set forth in Section 3.
 
"Net Realized Income" for a Plan Year shall mean the net realized income of the
Company as reflected in the consolidated statement of operations of the Company
for such Plan Year. For greater clarity, such amount shall include investment
income, fee, service, and other income, realized gains and losses, and operating
expenses (including taxes paid or payable by the Company for such Plan Year),
but shall be calculated without regard to dividends paid or distributions made
to shareholders, payments under this Plan, unrealized gains or losses, and loss
carryovers from other years.
 
"New Investment" shall mean any investment that is made by the Company after the
first New Participant Measuring Date that occurs after the date of adoption of
the Plan, including any additional investment made after such date in a
Grandfathered Investment.
 
"New Investment Award Percentage" shall mean the Award Percentage, if any,
determined by the Committee for any Participant for a particular Plan Year with
respect to New Investment Qualifying Income for such Plan Year.
 
"New Investment Qualifying Income" for a Plan Year shall mean the Qualifying
Income of the Company for such Plan Year attributable to the New Investments.
 
"New Participant" shall mean each Participant who begins participation in the
Plan on or after the Effective Date. The Committee shall determine the date as
of which an individual shall become a New Participant or such other date not
earlier than the later of the Effective Date or the last day of the year prior
to the year in which such person became an employee of the Company.
 
"New Participant Measuring Date" shall mean, with respect to a New Participant,
such date as the Committee shall determine in writing on or before the first
award of an Award Percentage for any subset of Qualifying Income to such New
Participant.

 
3

--------------------------------------------------------------------------------

 

"1940 Act" shall mean the Investment Company Act of 1940, as amended.
 
"Non-Tiny Technology Investments" shall mean the Company's investments on the
first New Participant Measuring Date that occurs after the date of adoption of
the Plan in the following entities: PHZ Capital Partners, L.P.; AlphaSimplex
Group, LLC; Experion Systems, Inc.; Exponential Business Development Company;
Kriton Medical, Inc.; NeuroMetrix, Inc.; Questech Corporation and investments in
other companies that are not involved in nanotechnology, microelectromechanical
systems or microsystems, in any case, which have been made on or prior to the
first New Participant Measuring Date that occurs under the Plan.
 
"Participant" shall mean each person who is or was designated by the Committee
as a participant in the Plan, including each Grandfathered Participant,
Terminating Participant, and New Participant.
 
"Plan" shall mean the Harris & Harris Group, Inc. Amended and Restated Employee
Profit Sharing Plan, adopted as of July 23, 2002, as amended from time to time.
 
"Plan Year" shall mean the calendar year.
 
"Post-Participation Qualifying Income" for any New Participant for a Plan Year
shall mean the New Investment Qualifying Income of the Company for such Plan
Year, less the pre-participation nonqualifying gain, if any, with respect to
such New Participant. With respect to a New Participant, pre-participation
nonqualifying gain is intended to reduce New Investment Qualifying Income for
such person by the portion of net after-tax realized gains attributable to asset
values as of such person's New Participant Measuring Date, and shall be so
interpreted. For each New Participant, the pre-participation nonqualifying gain
shall be the aggregate of, with respect to each portfolio investment position or
portion thereof constituting a New Investment sold or otherwise disposed of by
the Company during the Plan Year (determined on a first-in, first-out basis):
(1) the Fair Market Value as of such New Participant's New Participant Measuring
Date of any such position or portion, minus (2) the sum of (a) the tax basis of
such position or portion as of such date, plus (b) a portion of the costs of
such sale or other disposition equal to the ratio (which shall not be greater
than 1.0) of the excess of (1) above over (2)(a) above, divided by the gain
realized by the Company on the sale or other disposition of such position or
portion (ignoring sale or disposition costs), plus (c) the amount of taxes
payable by the Company for the Plan Year attributable to the excess of (1) above
over the sum of (2)(a) and (b) above, plus (d) an amount equal to the expenses
of the Company for such Plan Year (other than the amount of taxes attributable
to sales or other dispositions of portfolio investment positions or portions
thereof and expenses of such sales or dispositions) multiplied by a fraction the
numerator of which is the excess of (1) above over (2)(a) above and the
denominator of which is the aggregate gross income of the Company for such Plan
Year before expenses and taxes of any sort.

 
4

--------------------------------------------------------------------------------

 

For purposes of this entire definition, any calculation that would otherwise
yield a negative number as the solution to the calculation shall be deemed to
yield an answer of zero.
 
Solely for purposes of determining the amount of the pre-participation
nonqualifying gain with respect to any New Participant, if the proceeds received
from any sale or other disposition of a New Investment position or portion
thereof are less than the Fair Market Value of such position or portion as of
the relevant New Participant Measuring Date, then the Fair Market Value of such
position or portion as of the New Participant Measuring Date shall be deemed to
equal the amount of such proceeds.
 
In the event that multiple portfolio investment positions (or portions thereof)
are sold or otherwise disposed of during a Plan Year, some of which are sold or
disposed of at a gain and some of which are sold or disposed of at a loss, for
purposes of calculating the pre-participation nonqualifying gain the aggregate
net realized gain, if any, attributable to such sales or dispositions shall be
allocated between or among the gain positions based on the relative amounts of
the gains realized on the gain positions, consistent with the purpose of this
Plan.
 
"Qualifying Income" for a Plan Year shall mean the Net Realized Income of the
Company for such Plan Year, less the nonqualifying gain, if any. Nonqualifying
gain is intended to reduce Net Realized Income by the portion of net after-tax
realized gains attributable to asset values as of September 30, 1997, and shall
be so interpreted. The nonqualifying gain shall be the aggregate of, with
respect to each portfolio investment position or portion thereof sold or
otherwise disposed of by the Company during the Plan Year (determined on a
first-in, first-out basis) and held by the Company on September 30, 1997: (1)
the Fair Market Value as of September 30, 1997 of such position or portion,
minus (2) the sum of (a) the tax basis of such position or portion as of
September 30, 1997, plus (b) a portion of the costs of such sale or disposition
equal to the ratio (which shall not be greater than 1.0) of the excess of (1)
over (2)(a) above, divided by the gain realized by the Company on the sale or
other disposition of such position or portion (ignoring sale or disposition
costs), plus (c) the amount of taxes payable by the Company for the Plan Year
attributable to the excess of (1) above over the sum of (2)(a) and (b) above,
plus (d) an amount equal to the expenses of the Company for such Plan Year
(other than the amount of taxes attributable to sales or other dispositions of
portfolio investment positions or portions thereof and expenses of such sales or
dispositions) multiplied by a fraction the numerator of which is the excess of
(1) above over (2)(a) above and the denominator of which is the aggregate gross
income of the Company for such Plan Year before expenses and taxes of any sort.
 
For purposes of this entire definition, any calculation (or part thereof) that
would otherwise yield a negative number as the solution to the calculation (or
part) shall be deemed to yield an answer of zero.
 
For purposes of determining the amount of the nonqualifying gain, if the
proceeds received from any sale or other disposition of a portfolio investment
position or portion thereof are less than the Fair Market Value of such position
or portion as of September 30, 1997, then the Fair Market Value of such position
or portion as of September 30, 1997 shall be deemed to equal such proceeds.

 
5

--------------------------------------------------------------------------------

 

In the event that multiple portfolio investment positions (or portions thereof)
are sold or otherwise disposed of during a Plan Year, some of which are sold or
disposed of at a gain and some of which are sold or disposed of at a loss, for
purposes of calculating the nonqualifying gain the aggregate net realized gain,
if any, attributable to such sales or dispositions shall be allocated between or
among the gain positions based on the relative amounts of the gains realized on
the gain positions, consistent with the pur-pose of this Plan.
 
"Terminating Participant" shall mean a person whose full participation in
Qualifying Income has been terminated other than for Cause pursuant to this
Plan. Following the action or event in a Plan Year that results in a Participant
becoming a Terminating Participant, the person shall remain a Participant for
that Plan Year and for succeeding Plan Years for purposes of such Participant's
rights to Terminating Qualifying Income. A Terminating Participant shall cease
to be a Participant when all portfolio investments held by the Company at the
time such person became a Terminating Participant are sold or otherwise disposed
of by the Company (determined on a first-in, first-out basis). As of the
Effective Date, one Participant, Rachel Pernia, is the sole Terminating
Participant.
 
"Terminating Qualifying Income" for any Terminating Participant for a Plan Year
shall mean the Net Realized Income of the Company for such Plan Year, less the
terminating nonqualifying gain, if any. With respect to any Terminating
Participant, terminating nonqualifying gain is intended to reduce Net Realized
Income by the portion of net after-tax realized gains attributable to increases
in asset values after the time such person becomes a Terminating Participant, as
well as by the amount of nonqualifying gain (as defined in "Qualifying Income"),
and shall be so interpreted. For each Terminating Participant, the terminating
nonqualifying gain shall be the aggregate of:
 
(1) with respect to all or any portion of any portfolio investment position sold
or otherwise disposed of by the Company during the Plan Year (determined on a
first-in, first-out basis) and held by the Company on September 30, 1997, (a)(i)
the gain realized on such sale or other disposition (ignoring sale or
disposition costs), plus (ii) the excess of the Fair Market Value of such
position or portion as of September 30, 1997 over the tax basis of such position
or portion as of September 30, 1997, minus (iii) the excess of the Fair Market
Value of such position or portion as of the last day of the quarter ending on or
immediately prior to the date such person became a Terminating Participant over
the tax basis of such position or portion thereof as of such date, minus (b) the
sum of (i) a portion of the costs of sale or other disposition equal to the
ratio (which shall not be greater than 1.0) of (a) above divided by the gain
realized by the Company on the sale or other disposition of such position or
portion (ignoring sale or disposition costs), plus (ii) the amount of taxes
payable by the Company for the Plan Year attributable to the excess of (a) over
(b)(i) above, plus

 
6

--------------------------------------------------------------------------------

 

(2) with respect to all or any portion of any portfolio investment position sold
or otherwise disposed of by the Company during the Plan Year (determined on a
first-in, first-out basis), acquired by the Company after September 30, 1997,
and held by the Company on the date such person became a Terminating
Participant, (a) the gain realized on such sale or other disposition (ignoring
sale or disposition costs), minus the excess of the Fair Market Value of such
position or portion as of the last day of the quarter ending on or immediately
prior to the date such person became a Terminating Participant over the tax
basis of such position or portion as of such date, minus (b) the sum of (i) a
portion of the costs of sale or other disposition equal to the ratio (which
shall not be greater than 1.0) of (a) above divided by the gain realized by the
Company on the sale or other disposition of such position or portion thereof
(ignoring sale or disposition costs), plus (ii) the amount of taxes payable by
the Company for the Plan Year attributable to the excess of(a) over (b)(i)
above, plus
 
(3) with respect to all or any portion of any portfolio investment position sold
or otherwise disposed of by the Company during the Plan Year (determined on a
first-in, first-out basis) and acquired by the Company after the date such
person became a Terminating Participant, (a) the gain realized on such sale or
other disposition (ignoring sale or disposition costs), minus (b) the sum of(i)
the costs of sale or other disposition, plus (ii) the amount of taxes payable by
the Company for the Plan Year attributable to such sale or other disposition,
minus
 
(4) an amount equal to the expenses of the Company for such Plan Year (other
than the amount of taxes attributable to sales or other dispositions of
portfolio investment positions or portions thereof and expenses of such sales or
dispositions) multiplied by a fraction the numerator of which is the excess of
(a) the aggregate net realized gain from the sale or other disposition of
portfolio investment positions or portions thereof (ignoring sale or disposition
costs) over (b) the sum of (1)(a) above, (2)(a) above, and (3)(a) above and the
denominator of which is the aggregate gross income of the Company for such Plan
Year before expenses and taxes of any sort.
 
For purposes of this entire definition, any calculation that would otherwise
yield a negative number as the solution to the calculation shall be deemed to
yield an answer of zero.
 
Solely for purposes of determining the amount of the terminating nonqualifying
gain with respect to any Terminating Participant, (i) if the proceeds received
from any sale or other disposition of a portfolio investment position or portion
thereof are less than the Fair Market Value of such position or portion as of
September 30, 1997, then the Fair Market Value of such position or portion as of
September 30, 1997 shall be deemed to equal the amount of such proceeds, and
(ii) if the proceeds received from any sale or other disposition of a portfolio
investment position or portion thereof are less than the Fair Market Value of
such position or portion as of the last day of the quarter ending on or
immediately prior to the date such person became a Terminating Participant, then
the Fair Market Value of such position or portion as of the last day of the
quarter ending on or immediately prior to the date such person became a
Terminating Participant shall be deemed to equal the amount of such proceeds.

 
7

--------------------------------------------------------------------------------

 

For purposes of (2) above, in the event the relevant portfolio investment
position or portion thereof was acquired after the last day of the quarter
ending on or immediately prior to the date a person became a Terminating
Participant, the Fair Market Value of such position as of the end of such
quarter shall be the acquisition cost.
 
In the event that multiple portfolio investment positions (or portions thereof)
are sold or otherwise disposed of during a Plan Year, some of which are sold or
disposed of at a gain and some of which are sold or disposed of at a loss, for
purposes of calculating the terminating nonqualifying gain, the aggregate net
realized gain, if any, attributable to such sales or dispositions shall be
allocated between or among the gain positions based on the relative amounts of
the gains realized on the gain positions, consistent with the purpose of this
Plan.
 
"Tiny Technology Investments" shall mean the Company's investment as of the
first New Participant Measuring Date that occurs after the date of adoption of
the Plan in NanoOpto Corporation; Nanopharma Corp.; Nantero, Inc.; NeoPhotonics
Corporation; Continuum Photonics, Inc., Nanotechnologies, Inc.; Optiva, Inc. and
other investments in other companies involved in nanotechnology,
microelectromechanical systems or microsystems which have been made on or prior
to the Effective Date.
 
SECTION 2.
 
Amount of Award: Payment of Award
 
As soon as practicable following the end of each Plan Year, the Committee shall
determine whether, and if so, how much, Qualifying Income exists with respect to
such Plan Year and whether, and if so, how much, Terminating Qualifying Income,
Grandfathered Non-Tiny Technology Qualifying Income, Grandfathered Tiny
Technology Qualifying Income, New Investment Qualifying Income and
Post-Participation Qualifying Income for each New Participant exists. The
Committee shall make a provisional determination, based on accruals provided by
management, within 45 days after the end of each Plan Year.
 
Not later than 60 days after the end of each Plan Year the Company shall make
the following cash payments:
 
(1) to each Terminating Participant an Award in an amount equal to the product
of (a) 90% of the estimated Terminating Qualifying Income for such Terminating
Participant for such Plan Year, multiplied by (b) such Terminating Participant's
Award Percentage;
 
(2) to each Grandfathered Participant whose employment has not been terminated
for Cause, and to each New Participant who was employed by the Company on
December 31 of such Plan Year and whose employment has not been terminated for
Cause, an Award in an amount equal to the sum of (a) the product of (x) 90% of
the estimated Grandfathered Non-Tiny Technology Qualifying Income for such Plan
Year, multiplied by (y) such Participant's Grandfathered Non-Tiny Technology
Award Percentage, plus (b) the product of (x) 90% of the estimated Grandfathered
Tiny Technology Qualifying Income for such Plan Year, multiplied by (y) such
Participant's Grandfathered Tiny Technology Award Percentage;

 
8

--------------------------------------------------------------------------------

 

(3) to each Grandfathered Participant who was employed by the Company on
December 31 of such Plan Year and whose employment has not been terminated for
Cause, an Award in an amount equal to the sum of (a) the product of (x) 90% of
the estimated New Investment Qualifying Income for such Plan Year, multiplied by
(y) such Grandfathered Participant's New Investment Award Percentage, plus (b)
the product of (x) 90% of the estimated excess of (I) the product of New
Investment Qualifying Income for such Plan Year, multiplied by the aggregate New
Investment Award Percentages for such Plan Year of all New Participants over
(II) the amount, calculated separately for each New Participant and then
aggregated, of the product of the Post-Participation Qualifying Income for each
such New Participant for such Plan Year, multiplied by such New Participant's
New Investment Award Percentage for such Plan Year, multiplied by (y) the
product of 1.0 multiplied by a fraction, the numerator of which is such
Grandfathered Participant's New Investment Award Percentage for such Plan Year
and the denominator of which is the aggregate of the New Investment Award
Percentages for such Plan Year of all Grandfathered Participants; and
 
(4) to each New Participant who was employed by the Company on December 31 of
such Plan Year and whose employment has not been terminated for Cause, an Award
in an amount equal to the product of (a) 90% of the estimated Post-Participation
Qualifying Income for such New Participant for such Plan Year, multiplied by (b)
such New Participant's New Investment Award Percentage.
 
Not later than 45 days after the filing of the Company's federal income tax
return for such Plan Year, the Committee shall finalize the foregoing
determinations and pay to the Participants any remaining Award amounts owed to
the Participants, determined under principles consistent with the preceding
sentence. In the event that any portion of the maximum amount payable under this
Plan with respect to any category of Qualifying Income for a Plan Year is not
required to be paid pursuant to the foregoing provisions because (subject to
Section 3) a Participant's employment terminated on or prior to December 31 of
such Plan Year or for Cause, the remaining portion of such maximum amount shall
be paid to the Participants eligible to participate in that category of
Qualifying Income based on their relative Award Percentages for that category of
Qualifying Income, provided, however, that the aggregate amount payable to all
Participants for a Plan Year shall not exceed 20% of the Qualifying Income for
the Plan Year. In the event that the aggregate amount of all Awards payable for
any Plan Year shall be greater than 20% of the Qualifying Income for such Plan
Year (a "Plan prohibited payment"), each Participant's Award for such Plan Year
shall be reduced, pro-rata within each category of Qualifying Income, by the
minimum amount necessary to allow the aggregate Awards for such Plan Year not to
constitute a Plan prohibited payment. If such a reduction is necessary, each
Participant shall unconditionally forfeit the amount of any reduction made
pursuant to this paragraph.
 
In order to be eligible to receive an Award under this Section 2, a Participant
must be employed by the Company on the final day of the Plan Year to which such
Award relates; provided, however, that the foregoing shall not apply to
Grandfathered Participants with respect to their Grandfathered Participations;
and provided, further, however, if the employment of any Participant was
terminated for Cause, such former employee shall cease to be a Participant and
any Awards not yet paid to or earned by such person shall automatically be
forfeited.

 
9

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of the Plan, in no event shall the aggregate
amount of all Awards payable for any Plan Year during which the Company remains
a "business development company" within the meaning of the 1940 Act be greater
than the maximum percentage of the Company's "net income after taxes" (within
the meaning of Section 57(n)(l)(B) of the 1940 Act or any successor provision
thereto) permitted to be paid as profit sharing under the 1940 Act or other
applicable law. In the event that any portion of any Award may not be paid
pursuant to the limitation set forth in the preceding sentence (a "1940 Act
prohibited payment"), each Participant's Award for such Plan Year shall be
reduced, pro-rata within each category of Qualifying Income, by the minimum
amount necessary to allow the aggregate Awards for such Plan Year not to
constitute a 1940 Act prohibited payment. If such a reduction is necessary, each
Participant shall unconditionally forfeit the amount of any reduction made
pursuant to this paragraph.
 
Further, notwithstanding any provision of this Plan to the contrary, in the case
of any Participant for any Plan Year, no Award of more than the excess of
$1,000,000 over the amount of other compensation paid by the Company to such
Participant for such Plan Year (after any Award reduction described in this
Section 2) shall be paid unless and until the shareholders of the Company have
approved the making of such Awards pursuant to the requirements of Section
162(m) of the Internal Revenue Code of 1986, as amended.
 
SECTION 3.
 
Grandfathered Participations
 
As of the Effective Date, the Grandfathered Participants' Award Percentages with
respect to the Non-Tiny Technology Investments shall be reduced by ten percent
(10%), as follows: Charles E. Harris, from 13.790% to 12.411%; Mel P.
Melsheimer, from 4.233% to 3.8097%; Helene Shavin, from 1.524% to 1.3716%; and
Jacqueline M. Matthews, from 0.453% to 0.4077%. As of the Effective Date, the
Grandfathered Participants' Award Percentages shall be reduced with respect to
the Tiny Technology Investments by twenty-five percent (25%), as follows:
Charles E. Harris, from 13.790% to 10.3425%; Mel P. Melsheimer, from 4.233% to
3.17475%; Helene Shavin, from 1.524% to 1.143%; and Jacqueline M. Matthews, from
0.453% to 0.33975%. The reduced Award Percentages set forth in this paragraph of
Section 3 are herein referred to as the "Grandfathered Participations." The
aggregate of the 10% reduction in the Award Percentages with respect to the
Non-Tiny Technology Investments and the 25% reduction in the Award Percentages
with respect to the Tiny Technology Investments is herein referred to as the
"Incremental Percentage".

 
10

--------------------------------------------------------------------------------

 

The termination of a Grandfathered Participant's employment with the Company
shall have no adverse effect upon such Participant's Grandfathered
Participations, unless such Grandfathered Participant is terminated by the
Company for Cause, in which case such Grandfathered Participant's Grandfathered
Participations (as well as all other Awards) shall be immediately cancelled and
forfeited. The death of a Grandfathered Participant shall have no adverse effect
upon such Participant's Grandfathered Participations.
 
A Grandfathered Participant's rights under the Plan with respect to such
participant's Award Percentage, if any, with respect to a New Investment or any
other investment made by the Company other than the Grandfathered Investments
shall be as determined by the Committee in its sole discretion and otherwise
subject to the terms of the Plan.
 
The Incremental Percentages shall be allocated as Grandfathered Non-Tiny
Technology Award Percentages and Grandfathered Tiny Technology Award Percentages
each Plan Year among one or more Participants as the Committee shall determine
in its sole discretion (which allocation may include the Grandfathered
Participants).
 
SECTION 4.
 
Administration
 
The Plan shall be administered by the Committee with decisions taken in
accordance with its normal procedures. Members of the Committee shall not be
liable for any acts or omissions to act in the administration of the Plan.
 
A secretary selected by the Committee shall keep full and accurate minutes of
all meetings and records of the actions of the Committee, and these minutes and
records shall be at all times open to inspection by the members of the Board.
The secretary shall periodically transmit to the Board certified copies of any
statements or schedules prepared in connection with the administration of the
Plan.
 
SECTION 5.
 
Amendment, Termination or Modification of the Plan
 
The Plan at any time and for any reason may be modified, amended, or terminated
by the Committee; provided, however, that the Grandfathered Participations may
not be modified or amended. Nothing in this Plan shall preclude the Committee
from, for any Plan Year, naming additional Participants in the Plan or changing
the Award Percentage for any category of Qualifying Income (other than the
reduced Grandfathered Non-Tiny Technology Award Percentages and Grandfathered
Tiny Technology Award Percentages set forth in Section 3) of any Participant or
New Participant (subject to the overall percentage limitations contained
herein).

 
11

--------------------------------------------------------------------------------

 

SECTION 6.
 
Effective Date
 
The Plan shall be effective on the Effective Date.
 
SECTION 7.
 
General Provisions
 
Compliance with Legal Requirements. The Plan and the granting and payment of
Awards, and the other obligations of the Company under the Plan shall be subject
to all applicable federal and state laws, rules, and regulations, and to such
approvals by any regulatory or governmental agency as may be required.
 
Nontransferability. Awards not yet earned shall not be transferable or subject
to assignment or alienation under any circumstances. Awards earned but not yet
paid shall not be transferable by a Participant except by will or the laws of
descent and distribution.
 
No Right to Continued Employment. Nothing in the Plan or in any Award granted or
other agreement entered into pursuant hereto shall confer upon any Participant
the right to continue in the employ of the Company or to be entitled to any
remuneration or benefits not set forth in the Plan or other agreement or to
interfere with or limit in any way the right of the Company to terminate such
Participant's employment.
 
Withholding Taxes. Where a Participant or other person is entitled to receive a
cash payment pursuant to an Award hereunder, the Company shall have the right to
withhold any taxes or to require the Participant or such other person to pay to
the Company the amount of any taxes that the Company may be required to withhold
before delivery to such Participant or other person of such payment.
 
Unfunded Status of Awards. The Plan is intended to constitute an "unfunded" plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Participant any rights that are greater than those of
a general creditor of the Company.
 
Governing Law. The Plan and all determinations made and actions taken pursuant
hereto to the extent not governed by federal law shall be governed by the laws
of the State of New York without giving effect to the conflict of laws
principles thereof.
 
Beneficiary. A Participant may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant's
estate shall be deemed to be the Participant's beneficiary.

 
12

--------------------------------------------------------------------------------

 
 